It is found that the plaintiff has sustained the burden of proof as respects both causes of action alleged in the complaint.
As respects the custody of the minor children, issue of the marriage, the decisive consideration must be the welfare of these — not which of the contending claimants may seem to advance the more meritorious reasons for awarding them or either of them to him or her. Applying this test to a solution of the problem in the light of the credible evidence, the conclusion is reached that the best interests of both boy and girl will be served by keeping them together and, in view of their tender years, under the guidance and direction of their mother.
   A decree will enter in favor of plaintiff on both grounds alleged in the complaint; the custody of both children is awarded plaintiff, with reasonable right of visitation to defendant. An award of six dollars per week for the support of both children to be paid plaintiff shall be included in the decree, the first of which payments shall be made on Monday, July 8, 1940.